Citation Nr: 0908342	
Decision Date: 03/06/09    Archive Date: 03/12/09

DOCKET NO.  06-27 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
migraines.

2.  Entitlement to service connection for a major depressive 
disorder and panic disorder with agoraphobia, claimed as post 
traumatic stress disorder (PTSD) and as anxiety and panic 
attacks.

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel


INTRODUCTION

The appellant served on active duty from January 1998 to 
January 2003.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision of 
the RO in St. Petersburg, Florida, which, in pertinent part, 
denied an increased rating for migraines, denied service 
connection for a psychiatric disorder and denied entitlement 
to TDIU.  

The appellant testified before the undersigned at a December 
2008 hearing at the RO.  A transcript has been associated 
with the file.  

Evidence has been received at the hearing, subsequent to the 
final consideration of the claim by the RO.  The appellant 
has waived RO consideration of that evidence.  The Board may 
consider the appeal.  38 C.F.R. § 20.1304.

The issue of TDIU is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The appellant's migraine headaches involve very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability.

2.  The appellant's a major depressive disorder and panic 
disorder with agoraphobia, claimed as post traumatic stress 
disorder (PTSD) and as anxiety and panic attacks, is at least 
as likely as not related to an inservice sexual assault.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 50 percent for migraine 
headaches are met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
2002); 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8100 (2008).

2.  The appellant's a major depressive disorder and panic 
disorder with agoraphobia, claimed as post traumatic stress 
disorder (PTSD) and as anxiety and panic attacks, was 
incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on her behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

As to the claim of service connection for a major depressive 
disorder with agoraphobia, that claim has been granted, as 
discussed below.  As such, the Board finds that any error 
related to the VCAA on that claim is moot.  See 38 U.S.C. §§ 
5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008); Sanders v. Nicholson, 487 F.3d 881 (2007).

VA has met all statutory and regulatory notice and duty to 
assist provisions as to the appellant's claim for an 
increased rating.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Prior to initial adjudication of the veteran's claim, a 
letter dated in July 2005 fully satisfied the duty to notify 
provisions for the elements two and three.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  In 
order to satisfy the first Quartuccio element for an 
increased-compensation claim, section 5103(a) compliant 
notice must meet the following four part test:

(1) that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask 
the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; 

(2) if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or 
increase in severity of the disability and the effect of 
that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test 
result), the Secretary must provide at least general 
notice of that requirement to the claimant; 

(3) the claimant must be notified that, should an 
increase in disability be found, a disability rating 
will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity 
of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability 
involved), based on the nature of the symptoms of the 
condition for which disability compensation is being 
sought, their severity and duration, and their impact 
upon employment and daily life; 

(4) the notice must also provide examples of the types 
of medical and lay evidence that the claimant may submit 
(or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation, 
e.g., competent lay statements describing symptoms, 
medical and hospitalization records, medical statements, 
employer statements, job application rejections, and any 
other evidence showing an increase in the disability or 
exceptional circumstances relating to the disability.  

Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  For the 
following reasons, the Board finds that the elements of the 
Vazquez-Flores test have either been met or that any error is 
not prejudicial.  

Preliminarily, the Board notes that the notice provided in 
this case was issued prior to the decision in Vazquez-Flores.  
As such it does not take the form prescribed in that case.  
Failure to provide pre-adjudicative notice of any of the 
necessary duty to notify elements is presumed to create 
prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 
(2007).  The Secretary has the burden to show that this error 
was not prejudicial to the veteran.  Id., at 889.  Lack of 
prejudicial harm may be shown in three ways: (1) that any 
defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law.  Id., 
at 887; see also Mayfield v. Nicholson, 19 Vet. App. 103, 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The Federal Circuit indicated 
that this was not an exclusive list of ways that error may be 
shown to be non prejudicial.  See Sanders, at 889.  In order 
for the Court to be persuaded that no prejudice resulted from 
a notice error, the record must demonstrate that, despite the 
error, the adjudication was nevertheless essentially fair.  
See id.; see also Dunlap v. Nicholson, 21 Vet. App. 112, 118 
(2007).  

Prior to the initial adjudication of the claim, the RO sent 
the appellant a September 2004 letter, which requested that 
the appellant provide evidence describing how her disability 
had worsened.  In addition, the appellant was questioned 
about the effect that worsening has on her employment and 
daily life during the course of the September 2005 VA 
examination performed in association with this claim.  The 
appellant provided statements in June 2005, October 2005, 
July 2006 and testimony before the undersigned, in which she 
detailed the impact of her disability on her family life and 
work.  The Board finds that the notice given, the questions 
directly asked and the responses provided by the appellant 
both at interview and in her own statements show that she 
knew that the evidence needed to show that her disability had 
worsened and what impact that had on her employment and daily 
life.  As the Board finds appellant had actual knowledge of 
the requirement, any failure to provide her with adequate 
notice is not prejudicial.  See Sanders, supra.  The Board 
finds that the first criterion is satisfied.  See Vazquez-
Flores.  

As to the second element, the Board notes that the appellant 
is service connected for migraine headaches.  As will be 
discussed below, migraine headaches are rated under 
Diagnostic Code 8100, 38 C.F.R. § 4.124a.  This is the only 
Diagnostic Code to rate this disability and it is not cross 
referenced to any other Codes for the purposes of evaluation.  
See id.  Furthermore, there is no single measurement or test 
that is required to establish a higher rating.  On the 
contrary, entitlement to a higher disability rating would be 
satisfied by evidence demonstrating a noticeable worsening or 
increase in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life.  
See id.  The Board finds that no more specific notice is 
required of VA and that any error in not providing the rating 
criteria is harmless.  See Vazquez-Flores.  

As to the third and fourth elements, the Board notes that the 
veteran was provided such notice in June 2006 and June 2008 
letters.  Although these letters were not sent prior to 
initial adjudication of the appellant's claim, this was not 
prejudicial to her, since she was subsequently provided 
adequate notice in June 2006 and June 2008, she responded 
with additional argument and evidence in June 2008 and the 
claim was readjudicated and an additional supplemental 
statement of the case (SSOC) was provided to the veteran in 
July 2008.  See Prickett v. Nicholson, 20 Vet. App. 370 
(2006).  The Board finds that the third and fourth elements 
of Vazquez-Flores are satisfied.  See id.  

In light of the foregoing, the Board finds that the 
requirements of Vazquez-Flores are met.  The Board, 
therefore, finds that the requirements of Quartuccio are met 
and that the VA has discharged its duty to notify.  See 
Quartuccio, supra.  

The Board also concludes VA's duty to assist has been 
satisfied.  The appellant's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the appellant have been obtained, to the extent 
possible.  The appellant's Social Security Administration 
records have been associated with the file.  The appellant 
has at no time referenced outstanding records that she wanted 
VA to obtain or that she felt were relevant to the claims.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2008).

The RO provided the appellant an appropriate VA examination 
in 2005.  The appellant has not reported receiving any recent 
treatment specifically for this condition (other than at VA 
and the private treatment mentioned above, records of which 
are in the file), and there are no records suggesting an 
increase in disability has occurred as compared to the prior 
VA examination findings.  There is no objective evidence 
indicating that there has been a material change in the 
severity of the appellant's service-connected disorder since 
she was last examined.  38 C.F.R. § 3.327(a).  The duty to 
assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  VAOPGCPREC 11-95.  The 2005 VA 
examination report is thorough and supported by VA outpatient 
treatment records.  The examination in this case is adequate 
upon which to base a decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Sanders v. Nicholson, 487 F.3d 881 
(2007).



II. Increased Ratings

The appellant contends that she is entitled to a rating in 
excess of 30 for her migraines.  For the reasons that follow, 
the Board concludes that an increased rating is not 
warranted.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 
38 C.F.R. § 4.1 (2008).  Separate diagnostic codes identify 
the various disabilities and the criteria for specific 
ratings.  If two disability evaluations are potentially 
applicable, the higher evaluation will be assigned to the 
disability picture that more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  However, the evaluation of 
the same disability under various diagnoses, known as 
pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2008). 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Consistent with the facts found, the rating may be 
higher or lower for segments of the time under review on 
appeal, i.e., the rating may be "staged."  Fenderson v. 
West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 
Vet. App. 505 (2007).

Under 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8100 migraine 
headaches are rated as follows: With very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability, 50 percent.  With characteristic 
prostrating attacks occurring on an average once a month over 
last several months, 30 percent.  

The appellant's migraines were assessed at a September 2005 
VA examination.  The report indicates that the appellant had 
headaches almost every morning on waking in the retro-orbital 
and bilateral frontal areas which moves to the vertex of the 
scalp and becomes throbbing and stabbing in nature and 
sometimes moves to the occiput in symmetrical fashion.  The 
appellant reported being unable to process auditory 
information.  There were no strange sights or smells.  Some 
dizziness precedes headaches and there were no trigger 
factors.  The appellant reported photophobia and phonophobia 
with the headaches.  The appellant indicated that taking 
medication at the onset and going into a dark room can 
resolve the headaches within one hour.  If she does not take 
the medication immediately, she must retake the medication 
several hours later.  

The appellant's VA treatment records and her Social Security 
Administration file reflect virtually no complaints of 
headaches or prostrating attacks.  The Board is aware that 
the appellant reports a method of addressing her condition, 
as described above, that does not require medical attention.  
This renders the lack of notation understandable.

The appellant had a September 2008 evaluation which was 
submitted after the appellant's December 2008 hearing.  The 
appellant described her daily life, including that her 
mother, who is severely disabled, lives with her family.  The 
evaluation indicated a normal neurological examination.  The 
examination described chronic and severe headaches occurring 
three weeks out of every month and related to her menses.  
The appellant was provided a new medication with a notation 
that the doctor intended to increase the dosage as necessary.  

In her testimony before the undersigned, the appellant 
endorsed similar complaints to those recounted at the 
September 2005 VA examination.  In particular, the appellant 
indicated near daily headaches, with control by medication.  
She indicated that her past medication had become less 
effective and that she had been switched to a different drug 
and had already increased the amount to the maximum dosage.  
As to her daily life, the appellant indicated that she is 
married with a small child at home and that she was currently 
a student.  She does not work outside the home, but reported 
difficulty with employment in the past.  

The appellant's migraine headaches do appear to be 
significantly disabling.  There is no reliable objective 
evidence that they involve very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability.  The appellant is competent to 
report the frequency and severity of attacks.  The appellant 
has described very frequent attacks, but the evidence from 
her daily life that she is a student and she cares for her 
child and extremely disabled mother indicates a high degree 
of functional capacity.  Her attacks are so frequent as to be 
unlike the criteria for a 30 percent rating.  The Board finds 
that the appellant's migraine headache symptoms are more like 
the criteria for a 50 percent rating under 38 C.F.R. § 
4.124a, DC 8100.  In short therefore, the Board concludes 
that an evaluation of 50 percent disabling for the 
appellant's service-connected migraine headaches is 
warranted.  38 C.F.R. § 4.124a, DC 8100 (2008).

The Board has considered the possibility of staging.  The 
appellant has described the frequency of attacks on a 
consistent basis throughout the period on appeal.  Therefore, 
staged ratings are not warranted.  See Fenderson, supra.

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2008).  The 
governing norm in these exceptional cases is: "A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  Floyd v. Brown, 9 Vet. 
App. 88, 94 (1996).  In this case, however, the schedular 
evaluation is not inadequate.  Ratings in excess of that 
currently assigned are provided for certain manifestations of 
the appellant's service- connected residuals, but those 
manifestations are not present in this case.  Moreover, the 
Board finds no evidence of an exceptional disability picture.  
The appellant has not required frequent hospitalizations due 
to her migraine headaches, and her service-connected 
residuals have not shown functional limitation beyond that 
contemplated by the 50 percent rating currently assigned.  
Accordingly, referral of this decision for extraschedular 
consideration is not indicated.

Finally, in reaching this decision, the Board considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the appellant's claim for an 
increased initial rating for migraine headaches, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990).

III. Service connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  For 
the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b) (2008).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The appellant has been diagnosed as having a panic disorder 
with agoraphobia, and a major depressive disorder in her VA 
treatment records.  Current disability is established.

The appellant has reported multiple causes for her 
psychiatric conditions.  During an August 2005 VA 
examination, and again during the course of VA psychiatric 
treatment, the appellant reported suffering sexual abuse as a 
child and having a depressive episode resulting in treatment 
as a teenager.  The RO denied the claim, finding in part that 
the disability preexisted service.  

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment.  38 C.F.R. § 
3.304(b) (2008).  A veteran who served during a period of 
war, as the veteran here, is presumed to be in sound 
condition when he entered into military service except for 
conditions noted on entrance medical examination.  38 
U.S.C.A. §§ 1111, 1132 (West 2002).  Where there is "clear 
and unmistakable" evidence that the injury or disease 
claimed pre-existed service, the presumption does not attach, 
and the issue becomes whether the disease or injury was 
aggravated during service.  Id.

At entry to active duty in 1998, the appellant had a physical 
examination.  There is no notation on her induction 
examination report that notes a psychiatric disorder of any 
kind.  As such, the presumption of soundness attaches and the 
Board will inquire whether clear and unmistakable evidence 
exists to rebut it.  

The law further provides that the burden to rebut the 
presumption and show no aggravation of a pre-existing disease 
or disorder during service is an onerous one that lies with 
the government.  See, e.g., Cotant v. Principi, 17 Vet. App. 
117, 131 (2003); Kinnaman v. Principi, 4 Vet. App. 20, 27 
(1993).  Importantly, VA Office of the General Counsel 
determined that VA must show by clear and unmistakable 
evidence that there is a pre-existing disease or disorder and 
that it was not aggravated during service.  See VAOPGCPREC 3- 
03 (July 16, 2003).  The claimant is not required to show 
that the disease or injury increased in severity during 
service before VA's duty under the second prong of this 
rebuttal standard attaches.  Id.  The Board must follow the 
precedent opinions of the General Counsel.  38 U.S.C.A. § 
7104(c) (West 2002).

As noted in a recent decision of the U.S. Court of Appeals 
for the Federal Circuit, Wagner v. Principi, 370 F. 3d 1089 
(Fed. Cir. 2004):

When no preexisting condition is noted upon entry into 
service, the veteran is presumed to have been sound upon 
entry.  The burden then falls on the government to rebut 
the presumption of soundness by clear and unmistakable 
evidence that the veteran's disability was both 
preexisting and not aggravated by service.  The 
government may show a lack of aggravation by 
establishing that there was no increase in disability 
during service or that any "increase in disability 
[was] due to the natural progress of the" preexisting 
condition.  38 U.S.C. § 1153.  If this burden is met, 
then the veteran is not entitled to service-connected 
benefits.  However, if the government fails to rebut the 
presumption of soundness under § 1111, the veteran's 
claim is one for service connection.  This means that no 
deduction for the degree of disability existing at the 
time of entrance will be made if a rating is awarded.  
See 38 C.F.R. § 3.322.

Under Wagner and VAOPGCPREC 3-03, VA has the burden to rebut 
the presumption of soundness by clear and unmistakable 
evidence that the veteran's disability pre-existed service.

Under 38 C.F.R. § 3.304, the standard for clear and 
unmistakable evidence is that the determination of inception 
"should be based on thorough analysis of the evidentiary 
showing and careful correlation of all material facts, with 
due regard to accepted medical principles pertaining to the 
history, manifestations, clinical course, and character of 
the particular...disease...."

The appellant had a pre-enlistment examination in December 
1996 without notation of a psychiatric disability.  She was 
reevaluated several times prior to her January 1998 entry to 
service, the last time in November 1997 without any 
additional notation of a psychiatric disorder.  The appellant 
claims that she sought treatment at Darnall Army Community 
Hospital in 2002 that was related to her psychiatric 
condition.  A psychiatric disability was not noted at her 
separation from service examination in November 2002.  There 
is no notation of a psychiatric disorder.  A February 2006 
evaluation for Social Security indicates that she reported 
being asymptomatic until an inservice event three years 
before.  The Board concludes that these medical evaluations 
are not sufficient evidence sufficient to rebut the 
presumption that the appellant's psychiatric condition was 
sound at entry to service.  See Wagner, supra; VAOPGCPREC 3-
03 (July 16, 2003).  As such, the claim shall be considered 
as one for service connection for disability incurred in 
service.  

The appellant's contention is that she was sexually assaulted 
by another servicemember during a March 2001 training program 
at Fort Hood, Texas.  The appellant's husband has submitted a 
March 2005 statement in which he describes the incident and 
indicates that the appellant told him of the event later that 
day.  He states that a disciplinary action was pursued 
against the servicemember.

There is no reason to find either the appellant or her 
husband incredible.  The account has remained consistent 
throughout the period on appeal.  Such an incident would not 
ordinarily appear in service treatment or personnel records.  
The Board finds that the inservice event did occur.

The appellant's treatment records indicate repeatedly that 
she has depression and recurring thoughts of the inservice 
assault.  These records also show some psychiatric problems 
related to childhood abuse.  The Board notes that the two are 
not mutually exclusive.  At least some, if not all, of the 
appellant's current psychiatric disability has been 
attributed to her inservice assault.

In sum, the Board finds that the appellant has a current 
disability diagnosed as a panic disorder with agoraphobia and 
a major depressive disorder, at least as likely as not 
related to an inservice sexual assault.  Service connection 
is granted.  See Hickson, supra.  




ORDER

Entitlement to a rating of 50 percent for migraine headaches 
is granted.

Entitlement to service connection for a major depressive 
disorder and panic disorder with agoraphobia is granted.


REMAND

The appellant brought a claim for TDIU in September 2004.  
The claim was denied in the September 2005 rating decision 
from which the above issues originate.  The appellant's 
October 2005 Notice of Disagreement explicitly disagreed with 
the increased rating and service connection issues discussed 
above, but then proceeded to argue that she was rendered 
unemployable by her service connected disabilities.  The 
Board finds that the appellant has submitted a timely Notice 
of Disagreement as to the TDIU claim.  The claim must be 
remanded to allow the RO to provide the appellant with a 
statement of the case (SOC) on this issue.  Manlincon v. 
West, 12 Vet. App. 238, 240-41 (1999); see also Godfrey v. 
Brown, 7 Vet. App. 398, 408-410 (1995); Archbold v. Brown, 9 
Vet. App. 124, 130 (1996); VAOPGCPREC 16-92 (O.G.C. Prec. 16-
92).  However, the issue will be returned to the Board after 
issuance of the SOC only if perfected by the filing of a 
timely substantive appeal.  See Smallwood v. Brown, 10 Vet. 
App. 93, 97 (1997); Archbold, 9 Vet. App. at 130.


Accordingly, the case is REMANDED for the following action:

Provide the appellant with a statement of 
the case as to the issue of TDIU.  The 
appellant should be informed that she must 
file a timely and adequate substantive 
appeal in order to perfect an appeal of 
this issue to the Board.  See 38 C.F.R. §§ 
20.200, 20.202, and 20.302(b).  If a 
timely substantive appeal is not filed, 
the claim should not be certified to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


